           Case 2:20-cv-00901-MCE-DB Document 31 Filed 10/23/20 Page 1 of 4


 1   Roger A. Greenbaum (SBN 159450)
     Roger Greenbaum Equity Law & Mediation
 2   290 South Main Street, # 542
     Sebastopol, CA 95473-0542
 3
     Telephone:    (415) 779-2506
 4   E-Mail:       rg@rogergreenbaum.com

 5   Attorney for Plaintiffs
     Ryan Anenson, Sarah Anenson,
 6   and Christian Anenson
 7
                                    UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   RYAN ANENSON; SARAH ANENSON; and           Case No. 2:20-cv-00901-MCE-DB
     CHRISTIAN ANENSON,
11
           Plaintiffs,
12   v.                                         STIPULATION AND ORDER TO EXTEND TIME
                                                TO FILE PLAINTIFFS' AMENDED
13
     VACAVILLE UNIFIED SCHOOL DISTRICT;         OPPOSITION PAPERS AND DEFENDANTS'
14   DIXON UNIFIED SCHOOL DISTRICT;             REPLY PAPERS
     SOLANO COUNTY SPECIAL EDUCATION
15   LOCAL PLAN AREA; SOLANO COUNTY             [Local Rule 144]
     OFFICE OF EDUCATION; and DOES 1-25,
16   inclusive,                                 Date:      October 29, 2020 [vacated by the court]
                                                Time:      2:00 p.m.
17
           Defendants.                          Courtroom: 7
18                                              Judge:     Hon. Morrison C. England, Jr.

19

20

21

22                                            STIPULATION
23

24         Pursuant to Local Rule 144(a), Plaintiffs RYAN ANENSON, SARAH ANENSON, and
25   CHRISTIAN ANENSON ("Plaintiffs"), and Defendants VACAVILLE UNIFIED SCHOOL DISTRICT
26   ("Vacaville USD"), DIXON UNIFIED SCHOOL DISTRICT ("Dixon USD"), SOLANO COUNTY
27   SPECIAL EDUCATION LOCAL PLAN AREA (“SELPA”), and SOLANO COUNTY OFFICE OF
28

30                                               1
     STIPULATION AND ORDER TO EXTEND TIME REGARDING MOTION-RELATED FILINGS
31   Case No.: 2:20-cv-00901-MCE-DB
            Case 2:20-cv-00901-MCE-DB Document 31 Filed 10/23/20 Page 2 of 4


 1   EDUCATION (“SCOE”)(herein, Vacaville USD, Dixon USD, SCOE and SELPA being sometimes

 2   collectively referred to as "Defendants"), by and through their respective attorneys of record, do hereby

 3   each and severally mutually stipulate, with regard to the several Defendants' pending motions to dismiss,

 4   to extend the time by two (2) court days, (1) for Plaintiffs          to file their Amended Objections to

 5   Defendants' Requests for Judicial Notice and Plaintiffs' Amended Requests for Judicial Notice (herein,

 6   "Plaintiffs' Amended RJN Filings"); and (2) for Defendants Vacaville USD, Dixon USD, SCOE and

 7   SELPA to file their respective reply papers as to their respective pending motions to dismiss.

 8          Pursuant to the provisions of Local Rule 230, Plaintiffs and Defendants had previously agreed

 9   that the nominal hearing date for Defendants' several motions to dismiss herein would uniformly be set as

10   October 29, 2020; that Plaintiffs' opposition filing(s) would be due by October 15, 2020; and that

11   Defendants' several reply filings would be due by October 22, 2020. Subsequent to the parties' setting of

12   the hearing date at October 29, 2020, and pursuant to Local Rule 230(g), the Court by minute order on

13   September 8, 2020, advised that the October 29, 2020 hearing date on Defendants' motions to dismiss

14   was duly vacated, and that the motions would be deemed submitted without appearance and argument.

15   [Docket, Document No. 16.] The Court advised that if it finds oral argument is needed, it will be

16   scheduled at a later date.

17          With knowledge that the Court had vacated the October 29 hearing date, the parties entered into

18   the Stipulation described herein, aided in the belief that the extension of two court days for the referenced

19   filings by the several parties would not cause the Court to suffer any loss of time for review of and

20   deliberation on the parties' briefings of issues raised by the subject motions.

21          With regard to the several Defendants' pending motions to dismiss, Plaintiffs and Defendants

22   have agreed and do hereby mutually stipulate to request approval by the Court for enlargement of time

23   for (1) filing of supplemental, amended opposition-related filing(s) by Plaintiffs to and through October

24   19, 2020 (an extension of two (2) court days), and (2) filing of all Defendants' reply filings to and

25   through October 26, 2020 (an extension of two (2) court days).

26
27

28

30                                                         2
     STIPULATION AND ORDER TO EXTEND TIME REGARDING MOTION-RELATED FILINGS
31   Case No.: 2:20-cv-00901-MCE-DB
            Case 2:20-cv-00901-MCE-DB Document 31 Filed 10/23/20 Page 3 of 4


 1          The Plaintiffs and Defendants hereby stipulate and join in respectfully requesting pursuant to

 2   Local Rule 144(a) that this Court approve October 19, 2020, as the due date for supplemental, amended

 3   opposition-related filing(s) by Plaintiffs in regard to the motions to dismiss, and approve October 26,

 4   2020, as the due date for all reply filings by Defendants.

 5          IT IS SO STIPULATED.

 6   Dated: October 20, 2020                         ROGER GREENBAUM EQUITY LAW & MEDIATION

 7                                                   By:           /s/ Roger A. Greenbaum
                                                           Roger A. Greenbaum
 8
                                                           Attorneys for Plaintiffs
 9                                                         RYAN ANENSON, SARAH ANENSON, and
                                                           CHRISTIAN ANENSON
10

11   Dated: October 20, 2020                         LEONE & ALBERTS

12                                                   By:           /s/ Katherine A. Alberts
                                                           Katherine A. Alberts
13
                                                           Attorneys for Defendant
14                                                         VACAVILLE UNIFIED SCHOOL DISTRICT

15
     Dated: October 20, 2020                         BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
16
                                                     By:           /s/ Heather G. Hensley
17
                                                           Eugene B. Elliot
18                                                         Ethan M. Lowry
                                                           Heather G. Hensley
19                                                         Attorneys for Defendant
                                                           DIXON UNIFIED SCHOOL DISTRICT, SOLANO
20                                                         COUNTY SPECIAL EDUCATION LOCAL PLAN
                                                           AREA, and SOLANO COUNTY OFFICE OF
21                                                         EDUCATION
22

23
                                          ATTORNEY ATTESTATION
24
            I, Roger A. Greenbaum, am the ECF user whose identification and password are being used to
25
     file the foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that concurrence in
26
     the filing of these documents has been obtained from each of its Signatories.
27
     Dated: October 20, 2020                                       /s/ Roger A. Greenbaum
28                                                                  Roger A. Greenbaum

30                                                         3
     STIPULATION AND ORDER TO EXTEND TIME REGARDING MOTION-RELATED FILINGS
31   Case No.: 2:20-cv-00901-MCE-DB
            Case 2:20-cv-00901-MCE-DB Document 31 Filed 10/23/20 Page 4 of 4


 1
                                                     ORDER
 2
            The due date for Plaintiffs' Amended Objections to Defendants' Requests for Judicial Notice, and
 3
     for Plaintiffs' Amended Request for Judicial Notice, in regard to the several Defendants' pending
 4
     motions to dismiss, is hereby modified, and as so modified, is confirmed to be October 19, 2020.
 5
            The due date for the several Defendants' reply filings on their respective motions to dismiss, is
 6
     hereby modified, and as so modified, is confirmed to be October 26, 2020.
 7
            IT IS SO ORDERED.
 8

 9
     Dated: October 23, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                        4
     STIPULATION AND ORDER TO EXTEND TIME REGARDING MOTION-RELATED FILINGS
31   Case No.: 2:20-cv-00901-MCE-DB
